Monks, C. J.
— Appellant brought this action against appellee to recover damages for libel. The cause, on the motion of appellee, was dismissed by the court on May 9, 1902, as appellant claims, on account of the failure of appellant to file an undertaking to secure the cost, in compliance with the order of court made under §598 Burns 1901, §589 R. S. 1881 and Horner 1901.
Several rulings of the trial court are assigned for error, and it is claimed by appellant that by these rulings he was denied the rights guaranteed by §12 of article 1 of the Constitution of this State.
Bills of exceptions, showing the rulings of the court challenged by the assignment of errors, have been embraced in the transcript; but as there is nothing in the record showing that said bills of exceptions were ever filed with the clerk after they were signed by the judge, they form no part of the record and can not be considered. §641 Burns 1901, §629 R. S. 1881 and Horner 1901; Merrill v. State, 156 Ind. 99, 103, 104, and cases cited; Indiana, etc., Co. v. Lynch, 145 Ind. 1, 3, and cases cited; Louisville, etc., R. Co. v. Schmidt, 147 Ind. 638, 652; Makepeace v. Bronnenberg, 146 Ind. 243, 249; Ayers v. Armstrong, 142 Ind. 263, 264, and cases cited; Elliott, App. Proc., §805 ; Ewbank’s Manual, §32. We are therefore compelled to hold that there is nothing in the record to sustain the errors assigned by appellant.
Judgment affirmed.